Name: 97/272/EC: Commission Decision of 4 April 1997 on protective measures with regard to fishery products originating in Kenya (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  fisheries;  Africa;  international trade
 Date Published: 1997-04-25

 Avis juridique important|31997D027297/272/EC: Commission Decision of 4 April 1997 on protective measures with regard to fishery products originating in Kenya (Text with EEA relevance) Official Journal L 108 , 25/04/1997 P. 0048 - 0049COMMISSION DECISION of 4 April 1997 on protective measures with regard to fishery products originating in Kenya (Text with EEA relevance) (97/272/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 19 thereof,Whereas the presence of salmonellae has been confirmed in Nile perch fillets originating in Kenya on several occasions on their importation into the Community;Whereas, pending the application by the competent Kenyan authorities of health measures preventing the contamination of Nile perch fillets and on-the-spot inspections by Commission experts to verify that the measures are being properly applied, Nile perch fillets originating in Kenya should be systematically checked for salmonellae on importation;Whereas, under Article 4 (7) of Directive 90/675/EEC, all expenditure incurred in such checks for salmonellae is to be chargeable to the consignor, the consignee or their agent, without reimbursement by the Member State conducting the checks;Whereas such a measure must be transitional in nature pending a decision establishing the specific conditions for the importation of fishery products originating in Kenya;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 This Decision shall apply to whole fish, gutted or not, and fillets, slices and minced flesh of the species Lates niloticus (Nile perch), fresh or frozen, originating in Kenya.Article 2 Member States shall, using a suitable sampling plan, subject each consignment of the products indicated at Article 1 imported into the Community to a test for the presence of salmonellae.Article 3 Member States shall not authorize the importation into their territory or the consignment to another Member State of the products referred to in Article 1 unless the results of the checks referred to in Article 2 confirm the absence of salmonellae.Article 4 All expenditure incurred by the application of this Decision shall be chargeable to the consigner, the consignee or their agent.Article 5 This Decision shall apply until 30 June 1997.Article 6 This Decision is addressed to the Member States.Done at Brussels, 4 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 162, 1. 7. 1996, p. 1.